Title: Orderly Book, 27 October 1758
From: Washington, George
To: 

 

[27 October 1758]

Loyall Hannon Friday Octr 27th 1758
Parole Port Royall
Field Officer for to morrow.
Adjutant for to morrow 2d B. Pensylvanians.
In Case of an Alarm the R: Americans are to send out 80 Men to the 3d redoubt the Highlanders 100 in the 2d and the 1 Battn of Pensylvanians 100 in the First redoubt, the Marylanders & No. Carolins. 50 in Each Battery the rest of the troops in Camp out of the Intrenchments are to Strike their Tents & repair to their posts that where before Assignd them forming a Second line for a Reserve the Artillery to take their posts at the Batteries.
When the Officers Signs the retu[rn]s they are to Specify their ranks in the Regt they belong to provision returns are to be Signd By the Commanding Officers of Corps, & one Sub. Officer to be always present at the distribution.
The Picquits in Case of an Alarm are to parade between the Houses within the Fort and to be undr the Command of the Field Officer of the Day.
